Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/21/2020, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 10/21/2020 are accepted by the examiner. 

Allowable Subject Matter
Claims 3-8, 11-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0031300, referred herein after Seo) in view of Anderson (US 2003/02000478). 


As per claim 1, 9, 17, Seo discloses an apparatus comprising: a storage system comprising: 
5a plurality of storage devices that are configured to store data pages (Fig. 5, Blocks containing plurality of pages 221, 222, [0085]), the data pages being distributed across the plurality of storage devices in a plurality of data stripes (Fig. 5, data stripe 211), a first storage device of the plurality of storage devices comprising a first processing device (Fig. 5, [0085], [0086]); a storage controller comprising a second processing device; 
the second processing device of the storage controller being configured (Chip controller), based at 10least in part on a failure of a second storage device of the plurality of storage devices ([0023], [0026]);
to identify a data stripe of the plurality of data stripes that corresponds to a given data page that was stored on the failed second storage device; and ([0023], “The method may further include determining a stripe corresponding to the data page containing the error”);

to obtain data pages corresponding to the identified data stripe from at least one storage device of the plurality of storage devices other than the failed second storage device (Fig. 8, step S709, [0106], [0107], other data pages on which XOR operation is not performed is interpreted as data pages of a storage device other than failed storage device);
to perform a parity calculation based at least in part on the obtained data 20pages to rebuild the given data page; and to store the rebuilt given data page on a third storage device of the plurality of storage devices (Fig. 8, step S711, [0107]-[0108]);

Seo does not specifically recites to provide an indication of the identified data stripe to the first storage device; 15the first processing device of the first storage device being configured, based at least in part on the provided indication: 
 
However, Anderson teaches to provide an indication of the identified data stripe to the first storage device; 15the first processing device of the first storage device being configured, based at least in part on the provided indication ([0008]-[0009], [0018]-[0020], wherein communication bus is used to indicate of data stripe of failed disk drive, reconstruction process begins in response to determining of failed disk, wherein the reconstruction is based on failed disk information as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Anderson’s improved data storage and retrieval method into Seo’s  method of determining stripe corresponding to the data page containing error because one of the ordinary skill in the art would have been motivated to improve the recovery time by identifying, transmitting, and reconstructing of data associated with the unresponsive storage device occur in real-time via hardware mechanisms.

As per claim 2, 10, Seo discloses the apparatus of claim 1, wherein the first storage device comprises the third storage 25device (Fig. 2, many storage devices in memory array).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Frost teaches a method for protecting data using variable size page stripes in a flash-based storage system.
Marks teaches a method for drive recovery following a drive failure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114